DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR1758012, filed on 08/30/2017.The present 

Election/Restrictions
Applicant’s election without traverse of claims 1-9, 16-20 in the reply filed on 12/07/2021 is acknowledged.
Claims 1-9, and 16-20 have been fully considered in examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-9 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 1, the term “several” describes multiple different components (the internal layers, ME, and CC), and according to the claim, several can have different amounts such that the metes and bounds are unclear.  Additionally, the minimum and maximum number of layers presented within claims 5 and 6 differ, implying separate definitions for the term “several.”  The term “several” as it is used in claim 1 is a relative term which, as written, renders the claim indefinite. 
Regarding claim 2, the term “varying” makes the claim unclear whether the thickness is held constant and selected from a range or if there is a variable thickness.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 6-7, 9, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (US 20130260265 A1) (see documents of IDS).
Regarding claim 1
Shimizu teaches an electrode for a rechargeable energy storage device (Figure 12; [0124], “air battery”), wherein said electrode comprises:
two external layers (Figure 12; 12, 15d, 12a; [0124]; examiner notes that current collector 14 is not within electrode 12)
and several internal layers (12b, 15c, 12c, 15b) interposed between the two external layers, 
said internal and external layers comprising several electrode material layers ME (Figure 12, 12b, 12c) and several porous current collector layers CC (Figure 15c, 15b; see paragraph 0062, “metallic mesh,” which meets the claimed “porous” limitation as a mesh is an exemplary porous material in the present specification) 
said electrode material ME and current collector CC layers being alternated according to the repetition pattern - [CC - ME] — and at least one of the two external layers of the electrode is an electrode material layer ME (Figure 12; 12a; [0124]; examiner notes that current collector 14 is not included within electrode 12).
Regarding claim 2,
Shimizu teaches the electrode according to claim 1, (see elements of claim 1 above), wherein the electrode has a thickness varying from 50 microns to 4 mm (see paragraph 0088, “electrode…approximately 200 micrometers”).  The examiner interprets the term “varying” to describe a thickness value selected from the range thereof. 
Regarding claim 3,
Shimizu teaches the electrode according to claim 1 (see elements of claim 1 above), wherein at least a part or each of the porous current collector layers CC is in the form of a grid, a perforated sheet, a felt, a meshing, a fabric or a foam (Figure 12, 15d, 15c, 15b; see paragraph 0062, “metallic mesh”).
Regarding claim 4,
Shimizu teaches the electrode according to claim 1 (see elements of claim 1 above), wherein the porous current collector layers CC, identical or different, are conductive material layers (see paragraph 62,"current collector allows electrons to enter the air electrode”).
Regarding claim 5,
Shimizu teaches the electrode according to claim 1 (see elements of claim 1 above) wherein said electrode (Fig. 12, 12) comprises an external layer that is an electrode material layer ME (Fig. 12, 12a) and an external layer that is a porous current collector layer CC (Fig. 12, 15d) and said electrode is in the form of an assembly of successive layers having the following structure: [CC - ME]n wherein ME is an electrode material layer, CC is a porous current collector layer, and 2                         
                            ≤
                        
                      n                         
                            ≤
                        
                      8 (Fig. 12, current collector 15d, electrode 12b, current collector 15c, electrode 12c, current collector 15b, electrode 12a; see paragraph 0102; examiner notes that n=3 in this case).
Regarding claim 6,
Shimizu teaches the electrode according to claim 1 (see elements of claim 1 above), wherein the other external layer of the electrode is an electrode material layer ME (Fig. 9, 12a,12b) and said electrode is in the form of an assembly of successive layers having the following structure: ME - [CC - ME]P-1 wherein ME is an electrode material layer, CC is a porous current collector layer, and 2                         
                            ≤
                        
                     p                         
                            ≤
                        
                     8 (Fig. 9, electrode 12b, current collector 15, electrode 12a; see paragraph 0095, examiner notes that p=2 in this case).  


Regarding claim 7,
Shimizu teaches the electrode according to claim 1 (see elements of claim 1 above), wherein each of the electrode material layers (Fig. 12, 12b, 12c, 12a) comprises at least one electrode active material (see paragraph 0076, “oxygen”).  It is the examiner’s position that the air electrode, containing air and thus oxygen, comprises at least one electrode active material because oxygen is designed to participate in the electrochemical reaction and diffuses through all of the layers (see paragraph 0024).
Regarding claim 9,
The examiner notes that claim 9 claims the electrode in an intended use ("is intended to be arranged into a rechargeable energy storage device...).  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).  Furthermore, paragraph 0149 indicates that the battery disclosed by Shimizu is rechargeable.
Regarding claim 16,
Shimizu teaches the electrode according to claim 2 (see elements of claim 2 above), wherein at least a part or each of the porous current collector layers CC is in the form of a grid, a perforated sheet, a felt, a meshing, a fabric or a foam (Figure 12, 15d, 15c, 15b; see paragraph 0062, “metallic mesh”).

Regarding claim 17,
Shimizu teaches the electrode according to claim 2 (see elements of claim 2 above), wherein the porous current collector layers CC, identical or different, are conductive material layers (see paragraph 62,"current collector allows electrons to enter the air electrode”).
Regarding claim 18,
Shimizu teaches the electrode according to claim 3 (see elements of claim 3 above), wherein the porous current collector layers CC, identical or different, are conductive material layers (see paragraph 62,"current collector allows electrons to enter the air electrode”).
Regarding claim 19,
Shimizu teaches the electrode according to claim 1 (see elements of claim 1 above), wherein each of the electrode material layers ME (see elements of claim 1 above) comprises at least one electrode active material (see elements of claim 7 above) comprising a polymer binder (see paragraph 0059, “binding material such as PVDF”)
Regarding claim 20,
Shimizu teaches the electrode according to claim 1 (see elements of claim 1 above), wherein each of the electrode material layers ME (see elements of claim 1 above) comprises at least one electrode active material (see elements of claim 7 above) comprising an electronic conductivity agent (see paragraph 0059, “conductive material”).  It is the examiner’s position that a conductive material satisfies the broadest reasonable interpretation of an electronic conductivity agent


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 20130260265 A1) (see documents of IDS).
Regarding claim 8,
Shimizu teaches the electrode according to claim 1 (see elements of claim 1 above).  While Shimizu teaches a negative zinc-based electrode (Fig. 1, 11; see paragraph 0009 “The negative electrode may contain at least one kind of metal selected from a group consisting of … zinc (Zn)”), Shimizu does not provide a specific example thereof.  Therefore, it would be obvious for one of ordinary skill in the art before the effective filing date to use the electrode structure of claim 1 with a negative zinc-based electrode in order to decrease the distance from the current collector to the electronic conductivity agent and decrease electrical resistance (see paragraph 0059).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728